Case 2:20-cv-02362-PSG-KS Document 1 Filed 03/12/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Brian Whitaker,                           Case No.
12
                 Plaintiff,
13                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
       1331 W. Washington Partners, a            Act; Unruh Civil Rights Act
15     California Limited Partnership;
       Bernard Perloff;
16     Sildan Corporation, a Florida
       Corporation; and Does 1-10,
17
                 Defendants.
18
19
           Plaintiff Brian Whitaker complains of 1331 W. Washington Partners, a
20
     California Limited Partnership; Bernard Perloff; Sildan Corporation, a Florida
21
     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
22
23
24     PARTIES:
25     1. Plaintiff is a California resident with physical disabilities. He is
26   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
27   injury. He is a quadriplegic. He uses a wheelchair for mobility.
28     2. Defendants 1331 W. Washington Partners and Bernard Perloff owned


                                            1

     Complaint
Case 2:20-cv-02362-PSG-KS Document 1 Filed 03/12/20 Page 2 of 7 Page ID #:2




 1   the real property located at or about 1329 Abbot Kinney Blvd., Venice,
 2   California, in February 2020.
 3     3. Defendants 1331 W. Washington Partners and Bernard Perloff own the
 4   real property located at or about 1329 Abbot Kinney Blvd., Venice, California,
 5   currently.
 6     4. Defendant Sildan Corporation owned Illesteva located at or about 1329
 7   Abbot Kinney Blvd., Venice, California, in February 2020.
 8     5. Defendant Sildan Corporation owns Illesteva (“Store”) located at or
 9   about 1329 Abbot Kinney Blvd., Venice, California, currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1 through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
Case 2:20-cv-02362-PSG-KS Document 1 Filed 03/12/20 Page 3 of 7 Page ID #:3




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     10. Plaintiff went to the Store in February 2020 with the intention to avail
 7   himself of its goods, motivated in part to determine if the defendants comply
 8   with the disability access laws.
 9     11. The Store is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide wheelchair accessible sales counters in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     13. On information and belief, the defendants currently fail to provide
15   wheelchair accessible sales counters.
16     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
17   provide wheelchair accessible paths of travel leading into the Store in
18   conformance with the ADA Standards as it relates to wheelchair users like the
19   plaintiff.
20     15. On information and belief, the defendants currently fail to provide
21   wheelchair accessible paths of travel leading into the Store.
22     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24     17. As a wheelchair user, the plaintiff benefits from and is entitled to use
25   wheelchair accessible facilities. By failing to provide accessible facilities, the
26   defendants denied the plaintiff full and equal access.
27     18. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                               3

     Complaint
Case 2:20-cv-02362-PSG-KS Document 1 Filed 03/12/20 Page 4 of 7 Page ID #:4




 1     19. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     20. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10     21. Plaintiff will return to the Store to avail himself of its goods and to
11   determine compliance with the disability access laws once it is represented to
12   him that the Store and its facilities are accessible. Plaintiff is currently deterred
13   from doing so because of his knowledge of the existing barriers and his
14   uncertainty about the existence of yet other barriers on the site. If the barriers
15   are not removed, the plaintiff will face unlawful and discriminatory barriers
16   again.
17     22. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               4

     Complaint
Case 2:20-cv-02362-PSG-KS Document 1 Filed 03/12/20 Page 5 of 7 Page ID #:5




 1   Defendants.) (42 U.S.C. section 12101, et seq.)
 2     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint.
 5     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 6   privileges, advantages, accommodations, facilities, goods and services of any
 7   place of public accommodation is offered on a full and equal basis by anyone
 8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9   § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27     25. When a business provides facilities such as sales or transaction counters,
28   it must provide accessible sales or transaction counters.


                                             5

     Complaint
Case 2:20-cv-02362-PSG-KS Document 1 Filed 03/12/20 Page 6 of 7 Page ID #:6




 1     26. Here, accessible sales or transaction counters have not been provided.
 2     27. When a business provides paths of travel, it must provide accessible
 3   paths of travel.
 4     28. Here, accessible paths of travel have not been provided.
 5     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 6   here because the conditions challenged in this lawsuit do not comply with the
 7   1991 Standards.
 8     30. A public accommodation must maintain in operable working condition
 9   those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     31. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     32. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     33. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     34. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
Case 2:20-cv-02362-PSG-KS Document 1 Filed 03/12/20 Page 7 of 7 Page ID #:7




 1   privileges, or services offered.
 2      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 3   discomfort or embarrassment for the plaintiff, the defendants are also each
 4   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 5   (c).)
 6
 7
 8
 9
10             PRAYER:
11             Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13           1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17           2. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
     Dated: March 4, 2020                 CENTER FOR DISABILITY ACCESS
22
23
                                          By:
24
25                                        ______________________________

26                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
27
28


                                                7

     Complaint
